Citation Nr: 1108355	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2009, the Board denied the claim for an initial compensable rating for left ear hearing loss.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision, vacating the Board's decision, and remanding the claim to the Board for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Court's memorandum decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In reviewing the evidence of record, the Board notes that uninterpreted audiograms from December 2002 and January 2008 are of record.  The Board is not competent to interpret graphical representations of audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  On remand, these audiograms should be numerically interpreted by an audiologist.

Recent statements from the Veteran also appear to assert that his hearing loss has increased in severity since his last afforded VA examination.  Given his contentions, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

Finally, in its order, the Court recognized the Veteran's assertions that his hearing loss caused him to be a potential danger to himself and his coworkers in his work as a lineman for a power company.  A VA examiner had commented that the Veteran's hearing loss would cause him to have difficulties hearing on the job when compared to a normal hearing person.  A private physician indicated that the Veteran had trouble at work because of his hearing loss.  The Veteran's spouse had remarked that the Veteran's hearing almost caused a severe accident at his work.  In light of these comments, on remand, the AMC/RO should consider if referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is necessary for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that recently treated him for his hearing loss.  After he has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA audiological examination to determine the degree of impairment caused by the hearing loss, left ear.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist/physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Audio examinations, revised in December 2009, and the questions posed in the worksheet must be addressed by the examiner.  

The examiner is requested to provide numeric interpretations of the uninterpreted audiograms from December 2002 and January 2008 of record.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above development, the Veteran's claim for a compensable evaluation for the hearing loss, left ear, should be readjudicated.  

In accordance with the September 2010 Court order, the AMC/RO is specifically requested to consider the statements from the Veteran, his spouse, prior examiners, and his employment sick leave records to determine if referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is necessary for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).

If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


